PDATT, District Judge.
The articles imported were found by the Hoard to be “complete steel window sashes with steel sides, fitted with gun-metal stays and gun-metal handles or hinges, all fastened together.’’ I cannot find from the record that a claim for segregation of the gun-metal attachments was made, and I understand the importer to admit that all that portion of the invoice ought to be classified under paragraph 193, tariff act of 1897. I do not consider the question of segregation important, however, because I think the merchandise imported without the attachments has been too far advanced in manufacture to permit its inclusion within the provisions of paragraph 125 of said act. The steel parts out of which the sashes have been manufactured might very well come within the description “shapes of iron or steel, punched and fitted for use”; but after they have been assembled and united into the complete window sashes which we have before us 1 think they should be treated as manufactured.
The decision of the Board of General Appraisers is affirmed.'